Case 19-10510      Doc 25     Filed 09/13/19 Entered 09/13/19 13:40:46            Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

IN RE:                                           )   Case No: 19-10510-399 Chapter 13
RICHARD MATTHEW MEYERS                           )   Plan Pmt:    $ 1,600.00/Month
SARAH ELIZABETH MEYERS                           )   Term:         60 Months
                                                 )
                      Debtors                    )

     CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                         CERTIFICATION
    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
Trustee has reviewed the Debtors' schedules and plan, and has conducted a Section 341 meeting
of creditors, and except to the extent the Trustee's objection has been overruled, the Chapter 13
plan complies with all Chapter 13 and other applicable provisions of Title 11 United States Code;
the Debtors have advised that they have made all DSO payments and filed all tax returns as
required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's objection has been overruled. The
Debtors are substantially current in their payments to the Trustee; and the Trustee is not aware of
any outstanding objections to confirmation.

Dated: September 12, 2019                            /s/ Diana S. Daugherty, Chapter 13 Trustee
CNFORD--JMP
                                                     Diana S. Daugherty, Chapter 13 Trustee
Original Confirmation hearing set for:               P.O. Box 430908
September 09, 2019                                   St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                               ORDER
    It is ORDERED that the plan is confirmed; that the Trustee shall distribute any payments
received in conformance with Title 11; that except as provided in 11 U.S.C. § 1304(b), the
Debtors are hereby prohibited during the pendency of this case from in any way encumbering or
disposing of any property of this estate or from incurring any further debt, without prior written
approval of the Court excepting debts incurred for protection of life, health, or property when not
reasonably practical to secure prior approval. The automatic stay under 11 U.S.C. § 362 and
11 U.S.C. § 1301 is terminated as to any collateral listed in 3.9(B) of the plan. Any provision
in the plan providing for special classification and treatment of claims filed after the Bankruptcy
Rule 3002(c) or 11 U.S.C. § 502(b)(9) date shall be void; such claims shall receive treatment
pursuant to 11 U.S.C. § 726(a)(3).


     DATED: September 13, 2019                    Barry S. Schermer
     St. Louis, Missouri                          United States Bankruptcy Judge
Case 19-10510     Doc 25   Filed 09/13/19 Entered 09/13/19 13:40:46        Main Document
                                        Pg 2 of 2



19-10510-399       CERTIFICATION AND ORDER OF CONFIRMATION FOR                     Page 2 of 2
                                  CHAPTER 13 PLAN
Copy mailed to:
RICHARD MATTHEW MEYERS                    Diana S. Daugherty, Chapter 13 Trustee
SARAH ELIZABETH MEYERS                    P.O. Box 430908
158 BURRDOC ACRES                         St. Louis, MO 63143
CAPE GIRARDEAU, MO 63701
                                          MOORE LAW OFFICES
                                          PO BOX 1027
                                          SIKESTON, MO 63801-1027
